United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Aurora, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1057
Issued: May 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 12, 2009 appellant filed a timely appeal from a January 23, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that the December 16, 1998 wage-earning
capacity determination should be modified.
FACTUAL HISTORY
This is the fifth appeal to the Board. In a decision dated September 27, 1990, the Board
found that the Office had not met its burden of proof in establishing that appellant’s
employment-related disability had ceased by March 16, 1986.1 By decision dated November 5,
1

Docket No. 90-540 (issued September 27, 1990).

1993, the Board found that the Office had not properly determined appellant’s loss of wageearning capacity.2 The Board found that the Office had not provided a sufficient basis for a
determination of the prevailing wage rate for chiropractors in appellant’s area, nor had it
established that the position was reasonably available. By decision dated September 9, 1998, the
Board found that the Office had not properly determined the wage rate for the selected position
of associate chiropractor.3 In a decision dated May 23, 2001, the Board affirmed a December 16,
1998 wage-earning capacity determination based on the selected position of associate
chiropractor.4 The history of the case is contained in the Board’s prior decisions and is
incorporated herein by reference.
In a letter dated October 21, 2004, appellant requested reconsideration of his claim. He
argued that the Office had not taken into consideration factors enumerated under 5 U.S.C.
§ 8115(a). Appellant submitted an October 9, 2002 report from Dr. Sofia Donskaya, a
psychiatrist, diagnosing major depressive disorder and chronic post-traumatic stress disorder
(PTSD). In a report dated November 23, 2003, Dr. Michael Jones, a psychologist, stated that
appellant was first evaluated in 1997 with a long history of intermittent depressive episodes and
PTSD. He noted that appellant was found vocationally disabled by the Social Security
Administration, and he concluded that based on treatment and psychological testing appellant
remained vocationally disabled.
By decision dated March 8, 2006, the Office reviewed the case on is merits and denied
modification of the wage-earning capacity determination. On February 14, 2007 it received a
February 7, 2007 request for reconsideration. Appellant argued that the Office did not take into
account the factors listed at 5 U.S.C. § 8115 and did not properly calculate his wage-earning
capacity. In a report dated February 5, 2006, Dr. Jones noted that appellant was diagnosed with
leukemia in 1995. He stated that appellant “continues to exhibit symptoms of [p]ost[-]traumatic
[s]tress when exposed to cues related to air traffic controlling. [Appellant’s] symptoms are
generally much improved, but show a tendency to wax and wane relative to psychosocial
stressors. He [has] been placed on permanent disability since the l980s.”
In a decision dated February 7, 2008, the Office denied modification of the wage-earning
capacity determination. Appellant again requested reconsideration on August 20, 2008. He
submitted a May 18, 2008 report from Dr. Jones who reiterated his opinion that appellant
remained on disability status.
By decision dated January 23, 2009, the Office denied modification of the wage-earning
capacity determination.

2

Docket No. 93-92 (issued November 5, 1993).

3

Docket No. 96-1843 (issued September 9, 1998).

4

Docket No. 99-1454 (issued May 23, 2001).

2

LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.5 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.6
ANALYSIS
Appellant seeks to modify the December 16, 1998 decision, which found he had the
capacity to earn the wages of an associate chiropractor. To modify the wage-earning capacity
decision, she must meet one of the standards noted above.
The medical evidence of record does not establish a material change in the employmentrelated condition. In this case, the accepted conditions were acute anxiety, neurosis and
depression, as well as peptic ulcer disease. Dr. Jones refers to symptoms of post-traumatic stress
when exposed to “cues related to air traffic controlling,” without clearly explaining the nature
and extent of any continuing employment-related condition. He also noted improved symptoms,
with a general statement that appellant remained disabled. There is no rationalized medical
opinion sufficient to establish a material change in the nature and extent of the employmentrelated condition.
Appellant did not raise the issue of retraining or vocational rehabilitation. With respect
to the final standard, that the original determination was erroneous, appellant has argued on
reconsideration that the Office did not properly consider the factors at 5 U.S.C. § 8115(a). As
the history of the case suggests, the Board did review the December 16, 1998 decision and found
that it was in accord with 5 U.S.C. § 8115(a). Appellant has not offered any new evidence to
establish error in the original determination. The Office followed its procedures, referred the
case to a rehabilitation specialist and considered the relevant factors.7 The Board also found the
Office had properly reduced appellant’s compensation in accord with the principles found in
Albert C. Shadrick.8 No probative evidence establishing error in the original determination was
submitted.
The Board accordingly finds appellant did not meet any of the requirements for
modification of a wage-earning capacity determination. Therefore the Office properly denied
modification of the December 16, 1998 decision.

5

Sue A. Sedgwick, 45 ECAB 211 (1993).

6

Id.

7

See, e.g., Harley Sims, Jr., 56 ECAB 320 (2005).

8

5 ECAB 376 (1953).

3

CONCLUSION
The Board finds appellant did not establish that modification of the December 16, 1998
wage-earning capacity determination was warranted.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 23, 2009 is affirmed.
Issued: May 24, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

